


Exhibit 10.6
[logoname.jpg]








August 21, 2013




Mr. Michael Relich




Dear Michael:
 
I am very pleased to extend to you an offer of employment at GUESS?, Inc. (the
“Company”) as Chief Operating Officer. In this position you will be reporting
directly to me. We appreciate your contributions and achievements over the last
nine years, and look forward to your continued global leadership.
 
The terms of your offer are as follows:
 
1.
Base salary of $550,000 per year, with exempt status, paid in accordance with
the Company's normal payroll practices.



2.
You will be eligible to continue to participate in GUESS?, Inc.'s Executive
Bonus Program, which currently bases awards on individual performance and
objectives, department, and Company objectives. As a participant in this plan,
your bonus opportunity may include both cash and long term equity incentives as
a percentage of your base salary, with an annual target of 50% for cash bonus
and 60% for the long term incentive equity component.



3.
In addition to the compensation set forth above and subject to approval by the
GUESS?, Inc. Compensation Committee, you will be granted the following equity
compensation pursuant to the GUESS?, Inc. Equity Incentive Plan:



(a)
Non-qualified options to purchase 30,000 shares of the Common Stock of GUESS?,
Inc. with an exercise price equal to the closing price of the Common Stock on
the grant date. Such stock options will vest during your employment over a
four-year period as follows: one-fourth of your options will vest on each
anniversary of the date of grant until fully vested.



(b)
Restricted stock in the amount of 20,000 shares of Common Stock subject to your
signing of a restricted stock agreement with standard terms and conditions for
restricted stock awards as determined by the Compensation Committee. Among other
conditions, you will be required to pay the par value of one cent ($.01) per
share of your restricted stock on the date of grant. Your restricted stock will
vest over a four-year period as follows: one-fourth of your shares will vest on
each anniversary of the date of grant until fully vested.



4.
Medical, dental, life, vacation and disability benefits commensurate in
accordance with your position at GUESS?, Inc. You will accrue vacation benefits
at the rate of four weeks per year.




--------------------------------------------------------------------------------






5.
If the Company should terminate your employment at any time for any reason,
other than for cause, you shall be entitled (subject to the execution of the
Company's standard Settlement and Release Agreement) to payments in the amount
of four (4) months base salary (at the rate of the date of termination), paid in
accordance with the Company's normal payroll practices. If you begin full-time
employment, part-time employment or consulting engagements prior to the end of
such four (4) month period following your termination, which includes
compensation in an amount equal or greater than your base salary at the Company,
any payments due to you under this paragraph shall be forfeited. If you accept
and begin employment or consulting engagements prior to the end of such four (4)
month period with compensation in an amount lower than your base salary at
GUESS?, Inc., the Company will pay you the difference between your new
compensation and your base salary at the Company until the end of such four (4)
month period. Given the important nature of your position, the Company requests,
to the extent practicable, that you please provide four (4) months advance
notice in the event you elect to terminate your employment with the Company.
Nothing in the foregoing is intended in any way to alter the at-will nature of
your employment.



In order to help you avoid incurring any tax penalties under Section 409A of the
Internal Revenue Code in connection with the severance provisions set forth
herein, the following provisions shall apply:


a)
If your employment is terminated in circumstances that would trigger the above
severance benefit, the Company will provide you the form of Settlement and
Release Agreement not later than seven (7) days after the date your employment
is terminated;



b)
You will have 21 days within which to consider, execute and return the
Settlement and Release Agreement to the Company (unless a longer period of time
for you to consider the Settlement and Release Agreement is required under
applicable law);



c)
If you do not timely provide the Company with the executed Settlement and
Release Agreement, or if you revoke your Settlement and Release Agreement under
any revocation right afforded by applicable law, the Company will have no
obligation to pay you the severance benefit; and



d)
If you timely provide the Company with your executed Settlement and Release
Agreement, and you do not revoke your Settlement and Release Agreement, your
severance benefit will be paid as follows: (i) the first installment of your
severance benefit will be paid to you on (or within 10 days following) the 60th
day following the termination of your employment with the Company and will
include any severance that would have been paid to you during that 60-day period
had your salary continued during that period, and (ii) the remaining portion of
your severance benefit will be paid in equal installments on regularly scheduled
paydays in accordance with the Company's normal payroll practices during the
remainder of your severance period. Severance payments will be subject to
applicable tax withholding.



In this position, it may be necessary for you to travel internationally. We
require that you possess a valid passport, a copy of which must be on file with
the GUESS?, Inc. Travel Department. It is your responsibility to ensure that
your passport is valid at all times.


This Offer Letter supersedes your prior Offer Letter with the Company dated
February 20, 2004.
 

2

--------------------------------------------------------------------------------




We look forward to your new role with GUESS?, Inc., and to a prosperous future
together. Please feel free to contact me if you have any questions.




 
Sincerely,
 
/s/ Paul Marciano


Paul Marciano
GUESS?, Inc., Chief Executive Officer






AGREED & ACCEPTED




/s/ Michael Relich 8/21/13
_________________________________
Michael Relich            Date





3